In an action for a declaratory judgment and injunctive relief, plaintiffs appeal from an order of the Supreme Court, Suffolk County, entered May 25, 1979, which denied their motion for summary judgment, granted defendants’ cross motion for summary judgment and dismissed the complaint. *815Order modified by adding to the third decretal paragraph thereof after the word "dismissed”, the following: "except that it is declared that the curriculum is the province of the school board and there was no violation of the plaintiffs’ First Amendment rights.” As so modified, order affirmed, with $50 costs and disbursements to defendants. We agree with the reasoning of Special Term. However, since this was an action for a declaratory judgment, the complaint should not have been dismissed in its entirety (see Lanza v Wagner, 11 NY2d 317, app dsmd 371 US 74). Laser, J. P., Gibbons, Gulotta and Margett, JJ., concur.